DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
  	Claims 1-7 and 9-17 are pending. 
This application is a 371 filing of PCT/US2015/063434 filed 12/2/2015 which claims priority to U.S. provisional 62/092,914 filed 12/17/2014.  The instant claims are supported by the claims of U.S. provisional 62/092,914. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "said E. coli cell" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There are several recitation s of E. coli cells and the claim does not clarify to which is being referenced. 


Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-17  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for editing a target sequence in the genome of an Escherichia coli (E.coli) cell that does not express an exogenous recombinase protein,
the method comprising: 
a) introducing a circular polynucleotide modification template and a recombinant DNA construct comprising a promoter operably linked to a DNA sequence encoding a guide RNA into the E. coli cell, wherein said guide RNA recognizes said target sequence, wherein said E. cell comprises a Cas9 endonuclease coding sequence operably linked to an inducible promoter,  wherein the guide RNA and the Cas9 endonuclease form a RNA- guided endonuclease (RGEN) that mediates cleavage of said target sequence to allow for homologous recombination mediated gene editing, wherein said polynucleotide modification template comprises said target sequence with at least one nucleotide modification; and wherein said target sequence is flanked by a first genomic region and a second genomic region, wherein the circular polynucleotide template further comprises a first region of homology to said first genomic region and a second region of homology to said second genomic region,
b) inducing said inducible promoter sequence in the E.coli cell of (a) thereby producing said Cas9 endonuclease and the formation of said RGEN, wherein said RGEN introduces a double-strand break at said target sequence in the genome of said E. coli cell and wherein said RGEN in conjunction with the circular polynucleotide template introduces said at least one nucleotide the edited target sequence, does not reasonably provide enablement for any other embodiment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is new based upon the amendments. Specifically, the claims are now limited to methods involving homologous recombination which overcomes a number of previous issues. However, there are a number of new issues.  
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method for editing target sequences in bacteria by use of Cas9. The method of editing according to the claims involves introducing a modified sequence into a genomic site in an E. coli cell. 
2) Scope of the invention.  The scope of the method is general in that it is directed to means of modifying an E. coli cell. However, the components and means to perform the method are fairly narrow in that the method is directed to introducing a double stranded break with Cas9 thus triggering homologous recombination. However, the claim is incomplete without the steps of claim 7 wherein what is required is the target sequence with the modification wherein the 
3) Number of working examples and guidance.  The specification teaches construction of a CPP-Cas9 protein for use in E. coli cells. The Cas9 gene is from Streptococcus pyrogenes M1 GAS SF370 (SEQ ID NO: 1) was Yarrowia codon optimized wherein a nls was attached. Secondly, a guide RNA was designed to target galK of E. coli. In example 3, circular plasmids with the galK gene with a modification was designed. The entire galK gene was used and in this way homologous recombination could result as shown below. 

    PNG
    media_image1.png
    427
    648
    media_image1.png
    Greyscale

[0179] The full length galK deletion template (SEQ ID NO: 45) was cloned into the HinDIII sites of the conditionally replicating plasmid pKD3 (SEQ ID NO: 46) to create a circular galK deletion template plasmid pRF113 (SEQ ID NO: 47) 

4) State of the art. The state of the art with regard to Cas9 cleavage is a well-studied and rapidly growing field. The Cas9 in combination with guide RNAs can be directed to sequences and cleave, introduce or remove sequences. Jiang et al (Nat Biotechnology, 2013) demonstrate the mechanism of homologous recombination in bacteria at the time of filing. E. coli strains 

    PNG
    media_image2.png
    254
    523
    media_image2.png
    Greyscale

5) Unpredictability of the art and Amount of Experimentation Required. The claims require that a specific target is cleaved and thereafter a corresponding sequence in the genome is inserted. However, the method only utilizes “at least one nucleotide modification of said target sequence”. For homologous recombination to occur, the target sequence with homology arms is necessary to mediate homologous recombination. This step is found in part in claim 7. Claim 1 however by only requiring the at least one nucleotide modification” lacks sufficient sequences to perform the method.  
As well, the claim recites that the guide RNA “targets” the target sequence when in fact the relationship is that it “recognizes” and furthermore, the method results in “producing the edited target sequence”.
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Nat Biotech, 2013, pages 233-239; see entire document) in view of Duodna et al (WO 2013176772; see entire document).
Jiang et al teach methods of modifying a target sequence in E.coli wherein the cell comprises Cas9 and a polynucleotide modification template with a vector with at least one nucleotide modification is introduced into the cell (see figure 5). The cell MG1655 is recombinase defective. 
The pCas9 plasmid was first introduced into E. coli MG1655 and the resulting strain was co-transformed with the pCRISPRørpsL plasmid and W542, an editing oligonucleotide containing the A to C mutation. We were only able to recover streptomycin-resistant colonies after transformation with the pCRISPRørpsL plasmid, suggesting that cleavage by dual-RNA:Cas9 induces recombination of the oligonucleotide (Supplementary Fig. 10).
As well, Jiang et al teach the method with HME63 cells. 
Jiang et al do not teach 1) that the Cas9 sequence is under control of an inducible promoter and 2) that the polynucleotide modification template is circular.
However, expression of Cas9 from E. coli using an inducible promoter was identified in the art prior to the invention (see e.g. Duodna, ¶00622). As well, the modification template can be in circular form (see e.g. ¶0303).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the use of Cas9 from an inducible promoter and a modification template on a circular template as taught by Duodna et al in the methods of Jiang et al which teaches homologous recombination in E. coli using cells that are rec negative and rec positive and uses Cas9. As noted above, Jiang et al teach that modification of genes in E. coli is possible using Cas9 for homologous recombination in MG1655 and HME63 coli cells and Duodna teaches that Cas9 can be expressed from an inducible promoter and that modification templates are used with linear templates and circular templates equally. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that inducible promoters allow regulation of expression for precision in methods and circular and linear vectors can be suitable for the method. 
Jiang et al teach that the target sequence is in a coding sequence, the polynucleotide modification template and recombinant DNA construct are alternatively separate (below) or on the same construct (see figure 4) and the latter is in a circular form. As well, the introduction is by electroporation

    PNG
    media_image3.png
    327
    401
    media_image3.png
    Greyscale

Jiang teaches cells that are produced by the method. This cell isolated forms a strain (see e.g. page 238, col 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Nat Biotech, 2013, pages 233-239; see entire document) in view of Duodna et al (WO 2013176772; see entire document) as applied to claims 1-13 and 15-17 above, and further in view of Warming et al (NAR, 2005, pages 1-12; see entire document).
The prior references do not teach that the target sequence is galK. However, Warming teaches that this target site can be modified using circular modification templates (see e.g. figure 2). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use galK as a target gene for modification and doing so would have resulted in a method encompassed by claim 14. As noted above, Jiang et al in view of Duodna et al teach that modification of genes in E. coli is possible using Cas9 for homologous recombination and suggests doing so for any target gene whereas Warming et al teach constructs and uses of targeting galK. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that one could target galK with a means to positively select for such. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633